Title: From George Washington to Philip Schuyler, 22 March 1780
From: Washington, George
To: Schuyler, Philip


          
            Dear Sir,
            Hd Qrs Morris-town Mar. 22d 1780
          
          Your favor of the 7th of this Instt did not come to my hands before 9 o’clock last Night—It was accompanied by such a multitude of other letters (many of which required immediate attention) that it is not in my power—by General Greene, who sets out for Philadelphia in the morning—to give it such a perfect answer and approbation as I could wish; nor can I, on the other hand, consent to his departure without acknowledging of it, & thanking you for the trouble you have taken.
          Our Affairs seem to be verging so fast to a stagnation—in every branch—even provisions—that I have not only consented, but advised Genl Greene, as I shall do the Commissary ⟨w⟩hen he arrives, to repair to Philadelphia ⟨an⟩d endeavour to know with precission, what ⟨i⟩s to be depended on in their respective departments.
          The new system adopted by Congress for conducting the business of these departments may have originated from two causes—necessity, & choice—the first from inability (for want of money) to proceed any further in the old track—The second from a desire to change the old system on acct of the Commission, it being thought (& I fear with too much reason) exceedingly expensive, & disgustful to the People

at large—Under these ideas & impressions, I am embarrassed—and cautious of saying any thing on the subject, further than to give it as my opinion, that whatever System is adopted, it should be made as perfect as the nature of the thing will admit of—That this is not the case in many instances with the present one is obvious, as must appear to you upon a comparative view of the Plan—movements—& wants of an Army—In some instances, if literally adhered to, ruin must follow.
          I will embrace the first kind moment I have to write you more fully, in the meantime I pray you to be assured that I a⟨m,⟩ with every sentiment of the most perfect esteem & regard Dr Sir Yr affecte Hble Servt
          
            Go: Washington
          
        